Dismissed and Memorandum Opinion filed January 12, 2006








Dismissed and Memorandum Opinion filed January 12,
2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00824-CV
____________
 
ROBERT W. LAMBERTZ,
Appellant
 
V.
 
TRUCK INSURANCE EXCHANGE,
Appellee
 

 
On Appeal from the
280th District Court
Harris County, Texas
Trial Court Cause No.
05-16309
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from an order signed May 23,
2005, denying appellant=s motion for sanctions, and an order signed June 9, 2005,
denying appellant=s motion to recuse the trial judge.  The underlying case was dismissed by order
signed April 27, 2003.  Appellant=s notice of appeal was filed on
August 8, 2005.  On September 6, 2005,
appellee filed a motion to dismiss for lack of jurisdiction.




We do not reach the motion to dismiss because no clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  
On August 17, 2005, notification was transmitted to all parties
of the Court's intent to dismiss the appeal for want of prosecution unless,
within fifteen days, appellant paid or made arrangements to pay for the record
and provided this court with proof of payment. 
See Tex. R. App. P.
37.3(b). 
Appellant has filed a response to the motion to dismiss,
asking that we consider the appendix to appellee=s motion as an agreed clerk=s record.  Rule 34.2 allows the parties to agree on the
contents of the appellate record.  Tex. R. App. P. 34.2.  The record in this case contains no written
stipulation by the parties agreeing that the appendix to the motion to dismiss
shall serve as the clerk=s record.  Accordingly,
there is no agreed record in this case.
Appellant=s response does not state that he has paid for the record nor
does it give an adequate reason for delay in paying for the record.  Accordingly, we must dismiss for failure to
adequately respond to our notice of non-payment of the clerk=s record.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 12, 2006.
Panel consists of Justices Hudson,
Frost, and Seymore.